Case 1:20-cv-01597-MN-CJB Document 19 Filed 01/28/21 Page 1 of 2 PageID #: 689



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 CORETEK LICENSING LLC,

             Plaintiff,
                                                             C.A. No.: 20-1597-MN-CJB
       v.
                                                             JURY TRIAL DEMANDED
 FREECONFERENCECALL.COM, INC.,

               Defendant.


               STIPULATION AND [PROPOSED] ORDER FOR EXTENSION
                OF TIME FOR DEFENDANT TO REPLY TO PLAINTIFF’S
                 OPPOSITION TO DEFENDANT’S MOTION TO DISMISS

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto through

their undersigned counsel, and subject to the approval of the Court, that Defendant’s time to reply

to Plaintiff’s Opposition to Defendant’s Motion to Dismiss is extended until February 16, 2021.

The requested extension should not disrupt the schedule in this case or prejudice any party. Counsel

for Plaintiff has been consulted and does not oppose the extension.


 Dated: January 28, 2021                             Respectfully submitted,


                                                     CHONG LAW FIRM PA
 Of Counsel:
                                                     /s/ Jimmy Chong
 Andrew S. Curfman (pro hac vice)                    Jimmy Chong (#4839)
 SAND, SEBOLT & WERNOW CO., LPA                      2961 Centerville Road, Suite 350
 Aegis Tower – Suite 1100                            Wilmington, DE 19808
 4940 Munson Street NW                               Telephone: (302) 999-9480
 Canton, Ohio 44718                                  Facsimile: (877) 796-4627
 Telephone: (330) 244-1174                           Email: chong@chonglawfirm.com
 Facsimile: (330) 244-1173
 Email: andrew.curfman@sswip.com                     ATTORNEYS FOR PLAINTIFF
Case 1:20-cv-01597-MN-CJB Document 19 Filed 01/28/21 Page 2 of 2 PageID #: 690




                                             FISH & RICHARDSON P.C.
 Of Counsel:
                                              /s/ Jeremy D. Anderson
 Neil J. McNabnay (pro hac vice)             Jeremy D. Anderson (#4515)
 Ricardo J. Bonilla (pro hac vice)           222 Delaware Avenue, 17th Floor
 Adil A. Shaikh (pro hac vice)               Wilmington, Delaware 19801
 1717 Main Street, Suite 5000                (302) 652-5070 (Telephone)
 Dallas, Texas 19001                         (302) 652-0607 (Facsimile)
 (214) 747-5070 (Telephone)                  janderson@fr.com
 (214) 747-2091 (Facsimile)
 mcnabnay@fr.com                             ATTORNEYS FOR DEFENDANT
 rbonilla@fr.com
 shaikh@fr.com




       SO ORDERED this _____ day of ___________________, 2021.



                                             UNITED STATES DISTRICT JUDGE




                                         2
